DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claim 1 in the Amendment filed May 6, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of the claims has been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed May 6, 2021.

REPEATED / UPDATED REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10-15 and 17-21 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2)  as being anticipated by Dalgewicz, III (USPN 6,773,735).

Examiner suggests replacing “an inner surface” in line 4 of claim 1 with “the inner surface” to specify / make clear / require that the surface to which Applicant intends to refer is the inner surface of the tray (recitation of “an inner surface” opens up the claim language to reciting multiple inner surfaces of the multilayer tray). Each surface of each layer of the multilayer tray that is not the outermost surface of the tray (the outer surface of the tray) could reasonably be called “an inner surface”. Recitation of the inner surface of the tray would require that there is only one inner surface of the tray (and it would have to be the upper surface of the tray as a tray typically sits on a table in normal use of a tray, with food on the tray).
The copolymer (or terpolymer) of the intermediate layer comprises ethylene and i) an acrylate-based moiety ((a) glycidyl acrylate or (b) glycidyl acrylate and another acrylate) (see, for example, abstract, claims 1, 3 and 9 of Dalgewicz, III and col. 7, lines 22-40), ii) maleic anhydride grafted onto a copolymer of vinyl acetate and the ethylene (col. 7, lines 22-35), iii)-1. an anhydride such as maleic anhydride (see, for example, abstract, claims 1, 3 and 9 of Dalgewicz, III and col. 7, lines 22-40) or iii)-2. a maleic acid (col. 7, lines 34-35). A number of the polyesters taught by Dalgewicz, III for the first layer, including PET and PEN, is a crystalline aromatic polyester (see, for example, claims 1 and 9 of Dalgewicz, III, col. 8, lines 19-35 and col. 7, lines 14-40).

In regard to claim 5, Dalgewicz, III teaches that methyl acrylate is a suitable material for the acrylate-based moiety (see, for example, claims 1, 3 and 9 of Dalgewicz, III, col. 2, line 4,  col. 5, lines 34-36 and col. 7, lines 14-40). 

In regard to claim 6, Dalgewicz, III teaches the tray as discussed above in regard to claim 5. Dalgewicz, III teaches that a preferred amount for the acrylate is about 10 to about 30 wt. %, and up to about 40% (col. 5, lines 47-51), amount ranges that greatly overlap with the claimed range of at least 21 wt. %. 

In regard to claim 7, the acid taught at col. 7, lines 34-35 is maleic acid (col. 7, lines 34-35).

In regard to claim 10, the combination of the intermediate layer and the third layer of Dalgewicz, III corresponds to the claimed “multilayer film” that makes up the capping layer. The surface of the intermediate layer that is further away from the third layer corresponds to “an inner surface of the tray” as claimed. Examiner suggests replacing “an inner surface” in line 4 of claim 1 with “the inner surface” to specify / make clear / require that the surface to which Applicant intends to refer is the inner surface of the tray (recitation of “an inner surface” opens up the language to reciting multiple inner surfaces of the multilayer tray).



In regard to claim 12, Dalgewicz, III teaches the trays with various combinations of materials as discussed above in regard to claim 11. In the instance where there are three repeatings units, the third repeating unit is different from the second repeating unit.

In regard to claim 13, Dalgewicz, III teaches that ethylene/maleic anhydride/methyl acrylate is a suitable polymer for the intermediate layer (see, for example, claim 9 of Dalgewicz, III and abstract and col. 7, lines 27-37 and col. 7, lines 14-40).

In regard to claim 14, Dalgewicz, III teaches the tray as discussed above in regard to claim 13. Dalgewicz, III teaches that a preferred amount for the acrylate is about 10 to about 30 wt. % (col. 5, lines 47-51), and that a suitable amount for the maleic anhydride is about 0.05 to about 12 wt. %; the claimed relative amounts fall squarely within the relative amount ranges for each of the acrylate and maleic anhydride taught by Dalgewicz, III.

In regard to claim 17, Dalgewicz, III teaches that ethylene/glycidyl methacrylate/methyl acrylate is a suitable polymer for the intermediate layer (see, for example, claims 3 and 9 of Dalgewicz, III and abstract and col. 7, lines 14-40).



In regard to claims 19 and 20, since Dalgewicz, III teaches compositions for each of the layers that correspond to the claimed compositions, one of ordinary skill in the art would have expected that the inherent physical characteristics of the multilayered film, such as the bond strength between the bulk layer and the capping layer, to be the same, as well, since there is nothing otherwise recited that would lead to a different result. Also note that
[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977)…

MPEP 2112 I;

In regard to claim 21, Dalgewicz, III teaches that a crystallinity of over about 20% is preferred (col. 8, lines 19-35).

 Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 102 (a)(1)/(a)(2) rejection of claims 1-3, 5-7, 9-15 and 17-21 as being anticipated by Dalgewicz, III (USPN 6,773,735), to the extent that 
Recitation of “an inner surface” opens up the claim language of claim 1 to reciting multiple inner surfaces of the multilayer tray. Each surface of each layer of the multilayer tray that is not the outermost surface of the tray (the outer surface of the tray) could reasonably be called “an inner surface”. The intermediate layer of Dalgewicz, III has two “inner surfaces” of the tray (even though the intermediate layer is not an outermost or innermost layer of the tray) because both surfaces of the intermediate layer are interior surfaces within the multilayer tray.
Examiner suggests replacing “an inner surface” in line 4 of claim 1 with “the inner surface” to specify / make clear / require that the surface to which Applicant intends to refer is the inner surface of the tray.
Recitation of the inner surface of the tray would require that there is only one inner surface of the tray (and it would have to be the upper surface of the tray as a tray typically sits on a table in normal use of a tray, with food on the tray).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782